President.
Though we have said, that proof of fraud in the entry of Giles is admissible, yet such proof *386ought to be weighed with scrupulous caution, when set up against an official act. Every reasonable presumption ought to be made in favour of the certificate. It was not uncommon for one to enter the slaves of another his neighbour or friend, without the knowledge of this proper matter. You will consider to which of the witnesses Hull spoke the truth. If you disbelieve the testimony on the part of the plaintiff, or have sufficient ground to believe, that Giles was entered before January, 1783, though Hull knew it not ; you will find for the defendant. But if you believe, that Giles was not entered till after December, 1782, you will find for the plaintiff, notwithstanding the certificate of entry in December, 1782.
The jury found a verdict for the defendant.
Mr. Brackenridge moved for a new trial.